Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (PG Pub. 2003/0064222) as evidenced by PG Pub. 2013/0030340.
Regarding claims 1 and 8-9 and 16, Nakamura et al. teach a composite comprising multicomponent synthetic fibers wherein the fibers comprise at least one exposed polymer and particles adhered to the exposed particles without the use of binders wherein the exposed polymer has a lower melting point the other components of the multicomponent fibers and at least 90% of the adhered particles have an apparent diameter that is less than the average apparent diameter of the multicomponent fibers [0028 and 0037].
Nakamura et al. are silent regarding the porosity of the nonwoven fabric. However, Nakamura et al. teach use of the nonwoven as a filter and it would have been more than obvious to one of ordinary skill in the art to use the claimed porosity in order to affect the fabric properties including permeability and arrive at the claimed invention. The prior art (Nakamura et al.) teaches the nonwoven for use as a filter. It is known in the art of filter that permeability is a property to be controlled to affect the end product filter as is evidenced by PG Pub. 2013/0030340 and therefore provides a design incentive to adapt the filter to affect permeability by  adjusting porosity. The difference between the Nakamura and the present claim is merely the porosity which was therefore encompassed by the know variations in the prior art to adjust permeability by porosity to affect the end use filter product filtration. Therefore, one of ordinary skill in the art would have easily arrived at the claimed porosity in order to affect permeability and arrive at the claimed invention. 
Regarding claim 2, As the present specification discloses at paragraph 0048, “A result of having a majority of the particles smaller than the fiber diameter is that most of the particles are attached to only one fiber at a time, e.g., more than about 75%, 85%, or 95% of the particles can be attached to only one fiber at a time.”, therefore given Nakamura et al. teach the majority of the particles smaller than the fiber diameter, then it is evident most of the particles are attached to only one fiber at a time.
Regarding claim 3, the adhered particles are at least about 10% of the composite weight [Examples]. 
Regarding claim 5, the exposed polymer has a melting point at least 20 degrees Celsius lower than the other constituents of the multicomponent fibers [Examples].
Regarding claim 7, the multicomponent fibers are sheath core fibers.
Regarding claim 10, the adhered particles have an average apparent particle diameter that is about 75% smaller than the apparent average diameter of the fibers [0028]. 
Regarding claim 11, the adhered particles have an average apparent particle diameter that is about 50% smaller than the apparent average diameter of the fibers [0028]. 
Regarding claim 12, the adhered particles have an average apparent particle diameter that is about 25% smaller than the apparent average diameter of the fibers [0028]. 
Regarding claim 13, the multicomponent fibers are in a nonwoven fabric. 
Regarding claim 14, the nonwoven web is spunbond, wetlaid, carded or airlaid. 
Regarding claim 15, the nonwoven is bonded by needlepunching or needle entangling or hydroentangled. 
Regarding claim 17, Nakamura et al. teaches a method comprising heating multicomponent synthetic fibers wherein the fibers comprise at least one exposed polymer having a lower melting point than the other components of the multicomponent fibers to a temperature wherein the exposed polymer is at least molten, contacting the multicomponent synthetic fibers with particles such that the particles adhere to the exposed molten polymer and cooling or allowing to cool the fibers with the exposed the particles adhered thereto wherein at least about 66% of the adhered particles have an apparent diameter that is less than the average apparent diameter of the multicomponent fibers. 


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (PG Pub. 2003/0064222).
Regarding claim 4, Nakamura et al. teach the adhered particles are at least about 10% of the composite weight [Examples], but are silent regarding the percent being greater than about 20%. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to include any amount of adhered particles, including the presently claimed at least about 20% in order to affect fiber and fabric properties such as deodorization, gas removal, water absorption, etc. as taught by paragraph 0047 of Nakamura et al. and arrive at the claimed invention. 

Regarding claim 18, Nakamura et al. are silent regarding the composite being an article of clothing. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the composite in any end use including clothing since it is taught as a nonwoven with deodorization and water absorbency properties. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (PG Pub. 2003/0064222) in view of Muir (https://www.advancedsciencenews.com/mofilters-metal-organic-framework-filters-particulate-matter-removal/?nowprocket=1, Jan. 31, 2017, page visited on 01/17/2022.).
Regarding claim 6, Nakamura et al. are silent regarding the claimed metal organic framework. However, Muir teaches using metal organic framework in filters for particulate removal. Nakamura teaches any type of particle can be used. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the metal organic frameworks as taught by Muir in Nakamura et al. in order for particulate removal and arrive at the claimed invention. 
Claims 1-5, 7-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (PG Pub. 2013/0030340).
Regarding claims 1, 8-12 and 16, Vincent et al. teach a composite comprising multicomponent synthetic fibers wherein the fibers comprise at least one exposed polymer and particles adhered to the exposed polymer without the use of binders wherein the exposed polymer has a lower melting point than the other components of the multicomponent fiber. Vincent teach the adhered particles can be various sizes including 0.01-1500 micrometers in diameter  and that the size of the particles is a results effective variable which affects the final properties of the nonwoven [0127 and 0140]. Vincent et al. teach the multicomponent fibers with a diameter of about 400 micrometers.  It therefore, would have been obvious to one or ordinary skill in the art to arrive at the claimed at least 66%, at least 75% and at least 90% of the adhered particles have an apparent diameter that is less than the average apparent diameter of the multi-component fibers and the adhered particles have an apparent average diameter that is about 75%, about 50% and about 25% smaller than the average apparent diameter of the fibers in order to affect the filtration properties and permeability and arrive at the claimed invention given the size of the particles is taught as a results effective variable. The multi-component fibers are in a nonwoven fabric. Vincent et al. teach the nonwoven fabric desirable has high porosity and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed porosity to achieve the high porosity taught by Vincent et al.
Regarding claim 2, As the present specification discloses at paragraph 0048, “A result of having a majority of the particles smaller than the fiber diameter is that most of the particles are attached to only one fiber at a time, e.g., more than about 75%, 85%, or 95% of the particles can be attached to only one fiber at a time.”, therefore given teach the majority of the particles smaller than the fiber diameter is obvious over Vincent et al, then most of the particles attached to only one fiber at a time is also obvious.
Regarding claims 3-4, the adhered particles are at least 10 wt. % of the composite a nd therefore encompasses at least about 20 wt. % [0014]. 
Regarding claim 5, the exposed polymer has a melting point at least about 20 degrees Celsius lower than the other constituents of the multicomponent fibers [0012]. 
 Regarding claim 7, the multicomponent fibers are sheath core, islands-in-the-sea, segmented pie or tipped trilobal type fibers.  
Regarding claim 14, the nonwoven fabric is a spunbond, carded web, airlaid web, or wetlaid web. 
Regarding claim 15, the nonwoven web is bonded by thermal point bonding, thru-air thermal bonding, needle entangled, or hydroentangled. 
Regarding claim 17, Vincent et al. teach a method of forming a composite comprising heating multicomponent synthetic fibers wherein the fibers comprise at least one exposed polymer having a lower melting point than other components of the multicomponent fibers to a temperature when the at least one exposed polymer is molten, contacting the heated multicomponent synthetic fibers with particles such that the particles adhere to the exposed, molten polymer and cooling or allowing to cool the fibers with particles adhered thereto. Vincent et al. teach the multicomponent fibers with a diameter of about 400 micrometers.  It therefore, would have been obvious to one or ordinary skill in the art to arrive at the claimed at least 66%, of the adhered particles have an apparent diameter that is less than the average apparent diameter of the multi-component fibers in order to affect the filtration properties and permeability and arrive at the claimed invention given the size of the particles is taught as a results effective variable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (PG Pub. 2013/0030340) in view of Muir (https://www.advancedsciencenews.com/mofilters-metal-organic-framework-filters-particulate-matter-removal/?nowprocket=1, Jan. 31, 2017, page visited on 01/17/2022.).
Regarding claim 6, Vincent et al. are silent regarding the claimed metal organic framework. However, Muir teaches using metal organic framework in filters for particulate removal. Vincent teaches any type of particle can be used. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the metal organic frameworks as taught by Muir in Vincent et al. in order for particulate removal and arrive at the claimed invention. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (PG Pub. 2013/0030340) in view of Krespi et al. (PG Pub. 2017/0113076).
Regarding claim 18, Vincent et al. are silent regarding the composite being an article of clothing. However, Krespi et al. teach an article of clothing with a filter to provide an attached filter for use. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the filter of Vincent et al. in the article of clothing of Krespi et al. in order to provide a filter built into clothing and arrive at the claimed invention. 
Response to Arguments
Applicant’s arguments concerning Beardsley have been fully considered, but are moot as Beardsley is not used in the rejection set forth above. Applicant argues the rejection Nakamura was not fully developed according to MPEP 2143. Examiner has set forth a new rejection detailing the obviousness according to MPEP 2143. Examiner has also made a new rejection over Vincent et al. No claims are allowed. Applicant is invited to amend over the prior art to place the claims in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call
 Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789